Civil action to recover damages for an alleged wrongful death.
Plaintiff's intestate, Tom Raynor, foreman in defendant's mill, was killed by one Cad Harrell, an employee working under the deceased, while the two were on duty in the employ of the defendant.
The case was tried once before and nonsuited. On the present hearing, two defenses were interposed, first res judicata, and, second, nonliability under the plaintiff's showing.
From a judgment of nonsuit the plaintiff appeals, assigning errors.
A careful perusal of the record leaves us with the impression that the judgment of nonsuit is correct.
Affirmed.